Title: From Alexander Hamilton to Elizabeth Hamilton, 8 August 1794
From: Hamilton, Alexander
To: Hamilton, Elizabeth



Philadelphia Aug 8. 1794

I just take up my pen My Dear Eliza to assure you of all our health & of our continual & fervent prayers for you & those with you. Your last letter and one from Doctor Stringer have been received. The latter gave me hopes; though I shall tremble as often as I open a letter from Albany till My Darling boys situation has become more decided. God of his infinite mercy grant that he may be preserved to us.
Adieu My Love
Thank the Doctor for his kind letter.
